DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated January 29, 2021.
2. 	Claims 1-4, 6, 8-13, 15 and 17-19 are currently pending and have been examined.
3.	Claims 1-2, 8-13, 15 and 17-19 have been amended.
4.	Claims 5, 7, 14, 16 and 20-21 have been canceled.
5.	Replacement drawings were submitted on July 29, 2020 for Figures 3A, 3B, 4A and 4B.  These replacement drawings were previously accepted.
6.	A specification amendment was filed on January 29, 2021.  This specification amendment has NOT been accepted.  It appears that the paragraph reference numbers are incorrect and that that the paragraph that Applicant has indicated should replace paragraph 0090 should be replacing paragraph 91 as originally filed.  Further, it appears that that the second paragraph that Applicant is indicating should be added may not belong in the place indicated, but rather may be more appropriately placed after paragraph 0093 as originally filed.  Further, if Applicant is adding a paragraph to the specification, it will require renumbering the specification after the insertion of the new paragraph. Further still, the specification amendment further numbers the paragraphs [0001] and [0002] which already exists.  Applicant is advised to align the paragraph numbers with the correct paragraphs in the specification as filed with the proper designation numbers.

Notice of Pre-AIA  or AIA  Status
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 5, the figure shows reference character 558, which is not disclosed in the specification.
In reference to Figure 6, the figure shows reference character 612, which is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.            Claims 1-4, 6, 8-13, 15 and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claims 1, 10 and 19 recite substantially similar claims as to a method, system and computer readable medium claim.  These independent claims recite comprising receiving a request for a content item associated with an account of a user; selecting from a template storage and based on the account of the user a template having a set of elements that are configured to generate a content item; selecting for the set of elements, a content item dataset associated with the content item; generating layout data based on the content item dataset and the selected template; sending the layout data, the layout data including instructions configured to display in a screen, the content item in an application according to the layout data; and transmit user preference data indicating a size is causing a portion of 
The series of steps in Claims 1, 10 and 19 describe receiving a request for a content item, selecting a template configured to generate a content item, selecting a content item dataset associated with the content item, generating layout data based on the content item dataset and the selected template, sending the layout data to display the content item according to the layout data; and transmit user preference data indicating a size is causing a portion of the displayed content item to overlap a different portion of the displayed content item, receiving the user preference data and updating the template responsive to receiving user preference data by removing an element to avoid overlapping content. These claims describe commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes. The claimed invention describes a methods, system and computer readable medium claim describing receiving a request for a content item, selecting a template configured to generate a content item, selecting a content item dataset associated with the content item, generating layout data based on the content item dataset and the selected template, sending the layout data to display the content item according to the layout data; and transmit user preference data indicating a size is causing a portion of the displayed content item to overlap a different portion of the displayed content item, receiving the user preference data and updating the template responsive to receiving user preference data by removing an element to avoid overlapping content via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)


The claims recite a user device with a screen and a content provider computing system and are applying generic computer components to the recited abstract limitations.  
Claim 1 recites a user device with a screen, a content provider computing system, computer-executable instructions and an application executing on the user device.  Claim 10 recites a user device with a screen, a content provider computing system, computer-executable instructions, and an application.  Claim 19 recites a non-transitory computer readable storage medium with computer executable instructions, a processor, a user device with a screen, a content provider computing system and an application executing on the user device.  The user device, content provider computing system, non-transitory computer readable storage medium and processor are applying generic computer components to the recited abstract limitations.  The recited application and computer-executable instructions appear to be software.   (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not 
In particular, the claims only recite a user device with a screen, a content provider computing system, computer-executable instructions, an application executing on the user device, a non-transitory computer readable storage medium with computer-executable instructions and a processor which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, Claims 1, 10, and 19 are directed to an abstract idea without a practical application. (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))

The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIG. 1 is a block diagram depicting an example environment 100 for determining an optimal viewing layout of a content item on a computing device based on user preference data, according to some arrangements. The environment 100 includes a content provider 140 (associated with a content provider computing system 242 of FIG. 2B) for delivering layout data (e.g., layout data 104) of a content item associated with the marketing and/or transaction of products and/or services to a user (e.g., user 101) of a computing device, such as user device 110. The environment 100 includes an automatic teller machine (shown as ATM 112) for conducting transactions and acquiring user preference data from user 101. The user 101 may be a current customer of content provider 140 or a potential customer of content provider 140 who wishes to enter into a potential transaction with content provider 140. In some arrangements, user 101 may be an individual or an entity (e.g., a company, a corporation, a partnership, a Trust, an Association, or the like).  The environment 100 includes a communication network 120 that connects user device 110 and ATM 112 to one or more computing systems (e.g., content provider computing system 242 in FIG. 2A) associated with and/or controlled by content provider 140. The environment 100 may include many thousands of user devices 110, ATMs 112, and content providers 140, each interconnected via communication network 120. In some arrangements, environment 100 may include subsets of content providers 140 where each content provider 140 within a subset are interconnected to one another via communication network 120 but communicatively unavailable (e.g. disconnected, isolated, fire-walled) to content providers 140 of another subset. As such, each content provider 140 within a subset may share some or all of its stored data that is specific to user devices 110 connected to that subset, such as user preference data user device identifiers, 

“The environment 100 includes a template storage 150 for storing templates received or generated by one or more computing systems (e.g., content provider computing system 242 is FIG. 2A) of content provider 140. The environment 100 includes a content item data storage 152 for storing data (e.g., content item data, user preference data, user device identifiers, session identifiers, layout data, customer information, account information, transaction history, content items, etc.) associated with one or more users (e.g., user 101) having a business relationship with content provider 140. The content item data storage 152 may collect and store content item data associated with users (e.g., user 101) in the course of dealing (e.g., processing transactions, offering products and/or services, and the like) with each of the users. While a single content provider 140 and content data storage 152 are shown for illustrative purposes, one of ordinary skill in the art can appreciate that the entirety of the content item data of the user 101 can be spread across and stored with one or more content providers and data storages/databases.” (See Applicant Specification paragraph 22)

“The user device 110 is an electronic device that is under control of a user (e.g., user 101) and is capable of sending/receiving requests (e.g., content item request 102) and resources/data (e.g., user preference data, user device identifiers, session identifiers, layout data, content items, transaction history) over communication network 120. Example user device 110 include personal computers (e.g., desktop or laptop), mobile communication devices (e.g., smartphones or tablets), video game console, servers, and other devices that can send and receive data over communication network 120. User device 110 includes (or executes) a banking client application, (e.g., banking client application 270 in FIG. 2B), such as an internet/web browser, a graphic user interface (GUI), an email reader/client, and a File Transfer Protocol (FTP) client, or a banking client application independent from an internet/web browser), to facilitate the sending and receiving of data between user device 110 and content provider 140, via communication network 120.  User device 110 renders the data within/via the banking client application or may include (or execute) other content rendering applications (e.g., pdf viewer, doc viewer, txt viewer, xls viewer, ppt viewer, HTML viewer, jpg/bmp/png viewer, video viewer) to display the received data on a display screen.” (See Applicant Specification paragraph 29)

“The content provider 140 provides products and services such as, but not limited to, credit card accounts, mobile wallet, checking/savings accounts, retirement accounts, mortgage accounts, credit card services, loan accounts, investment and banking accounts, and the like to the user 101 via the content provider computing system 242. The content provider computing system 242 includes a processing circuit 243 composed of a processor 244 and a memory device 246. The processor 244 is implemented as a general-purpose processor, a microprocessor, an Application Specific Integrated Circuit (ASIC), one or more Field Programmable Gate Arrays (FPGAs), a Digital Signal Processor (DSP), a group of processing components, or other suitable electronic processing components.  In many arrangements, processor 244 may be a multi-core processor or an array of processors. The memory 246 (e.g., Random Access Memory (RAM), Read-Only Memory (ROM), Non-volatile RAM (NVRAM), Flash Memory, hard disk storage, optical media, etc.) stores data and/or computer instructions/code for facilitating at least some of the various processes described herein. The memory 246 includes tangible, non-transient 

“As shown, the user 101 operates or is associated with the user device 110. In some arrangements, the user device 110 includes a processing circuit 202 having a processor 203 and memory 204. The processor 203 is implemented as a general-purpose processor, a microprocessor, an ASIC, one or more FPGAs, a DSP, a group of processing components that are distributed over various geographic locations or housed in a single location or device, or other suitable electronic processing components. The memory 204 (e.g., RAM, NVRAM, ROM, Flash Memory, hard disk storage, etc. stores data and/or computer instructions/code for facilitating the various processes described herein. Moreover, the memory 204 is or includes tangible, non-transient volatile memory or non-volatile memory. Accordingly, the memory 204 includes database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described herein. The instructions include code from any suitable computer programming language such as, but not limited to, C, C++, C#, Java, JavaScript, VBScript, Perl, HTML, XML, Python, TCL, and Basic.” (See Applicant Specification paragraph 59)

“An exemplary system for implementing the overall system or portions of the arrangements might include a general purpose computing computers in the form of computers, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit. Each memory device may include non-transient volatile storage media, non-volatile storage media, non-transitory storage media (e.g., one or more volatile and/or non-volatile memories), etc. In some arrangements, the non-volatile media may take the form of ROM, flash memory (e.g., flash memory such as NAND, 3D NAND, NOR, 3D NOR, etc.), EEPROM, MRAM, magnetic storage, hard discs, optical discs, etc. In other arrangements the volatile storage media may the form of RAM, TRAM, ZRAM, etc. Combinations of the above are also included within the scope of machine-readable media. In this regard, machine-executable instructions comprise, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing machines to perform a certain function or group of functions. Each respective memory device may be operable to maintain or otherwise store information relating to the operations performed by one or more associated circuits, including processor instructions and related data (e.g., database components, object code components, script components, etc.), in accordance with the example arrangements described herein.” (See Applicant Specification paragraph 100)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-4, 6, 8-9, 11-12, 15, and 17-18 further define the abstract idea that is presented in the respective Independent Claims 1, 10 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-4, 6, 8-13, 15 and 17-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Objections
10.	Claim 11 is objected to because of the following informalities:  
Claim 11 recites in part “wherein the default template associated with other users of the content provider computing system”.  It appears that these should more properly read “wherein the default template is associated with other users of the content provider computing system”.  For purposes of examination, the claims will be interpreted in this manner, however appropriate correction is required.
Appropriate correction is required and Applicant is requested to review all claims.

Claim Interpretation – Broadest Reasonable Interpretation
11.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  see In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  see In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 

Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention. 
In the instant case, the italicized portion of the following limitations are expressing the intended result of a process step positively recited and are not given additional weight.

As in Claim 1:
“selecting, by the content provider computing system and from a template storage and based on the account of the user, a template having a set of elements that are configured to generate a content item”
“updating, by the content provider computing system responsive to receiving the user preference data, the template in the template storage by removing an element from the template to avoid the displayed content item from overlapping the different portion”

As in Claim 2:
“selecting, by the content provider computing system from the template storage and in response to determining the absence, a default template having a set of elements that are configured to generate a content item”
As in Claim 8:
“intercept, by the user device, a command to modify a display setting of the application, wherein the display setting comprises at least one of a font size, a scroll bar position, and a language type”.  Here, the positively recited step is the intercepting of the command, the intended result of the positively recited step is not given weight.

As in Claim 10:
“select, from a template storage and based on the account of the user a template having a set of elements that are configured to generate a content item”
“update, responsive to receiving the user preference data, the template in the template storage by removing an element from the template to avoid the displayed content item from overlapping the different portion.”

As in Claim 11:
“selecting, by the content provider computing system from the template storage and in response to determining the absence, a default template having a set of elements for generating a content item”

As in Claim 17:
“intercept a command to modify a display setting of the application, wherein the display setting comprises at least one of a font size, a scroll bar position, and a language type”

As in Claim 19:
“selecting, by the content provider computing system and from a template storage and based on the account of a user, a template having a set of elements that are configured to generate a content item”
“updating, by the content provider computing system responsive to receiving the user preference data, the template in the template storage by removing an element from the template to avoid the displayed content item from overlapping the different portion”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-4, 6, 8, 9-12, 15, 17 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al.  (US PG Pub.2018/0032980) (“Rodriguez”) and further in view of Thorpe et al. (US PG Pub. 2011/0010612) (“Thorpe”)

Regarding Claim 1, Rodriguez discloses the following:
A method comprising:
receiving, by a content provider computing system and from a user device, a request for a content item associated with an account of a user;  (See Rodriguez paragraphs 25-29, 31-33, 39, 55-57, 67-70 and Fig. 4 – instructions are received from a biller at a remote computer server that implements customized bill present and/or bill EBPP using one or more workflow configuration parameters for the biller based on received instructions)
selecting, by the content provider computing system from a template storage and based on the account of the user, a template having a set of elements that are configured to generate a content item; (See Rodriguez paragraphs 25-29,  33-39, 40, 55-57, 77-81, 88-93 and Fig. 2, 10 – a view state is a state that displays a user interface to a biller or a customer of a biller and is configured by the EBPP system; a view state may be associated with a template that may be a macro function or script used to render a customized display to an end user and may contain logic scripts and cascading style sheets (CSS); the view layout for the custom GUI includes default display templates for account, bill, user data, and navigation menus, default input field templates such as amount due, payment data, credit card, bank account, etc., default input field validators for the front end and server, default pages such as view bills, view bill, make payment where all default components can be used as initially developed or extended [all of the customer data is based on the account of the user]
selecting, by the content provider computing system and for the set of elements, a content item dataset associated with the content item; (See Rodriguez paragraphs 25-29, 33-40, 55-57, 67-70, 88-93)
generating, by the content provider computing system, layout data based on the content item dataset and the selected template;  (See Rodriguez paragraphs 33-40, 67-70, 77-81, 88-93)
sending, by the content provider computing system and to the user device, the layout data, the layout data including computer-executable instructions configured to cause the user device, to: (See Rodriguez paragraphs 25-29, 31-37, 40, 55-59, 103, 138-139, Cl.1)
display, in a screen of the user device, the content item in an application executing on the user device [customer computing device] according to the layout data;  (See Rodriguez paragraphs 25-29, 31-35, 40, 55-59, 61-63, 67-70, 77-81, 88-93 – view state/layout displays user interface to a biller or customer of a biller that is configured by the EBPP system)
transmit, to the content provider computing system, user preference data indicating that a size of the screen of the user device is causing a portion of the displayed content item to overlap a different portion of the displayed content item; (See Rodriguez paragraphs 25-29, 31-35, 40,  43-45, 47, 61-63, 77-81, 88-93 – input data may be received from the user interface (for a biller or customer of a biller) and provide such input data to the view state manager module to be processed; the action state controller may process inputs received from the user interface that includes processing an input request, parsing input data from a user, configuring a data model; configuring a data model and populates data model based on the inputs and then state controller determines next state to implement EBPP workflow configuration
receiving, by the content providing computing system from the user device, the user preference data; and (See Rodriguez paragraphs 61-63, 78-81, 88-93)
updating, by the content provider computing system responsive to receiving the user preference data, the template in the template storage by removing an element from the template to avoid the displayed item from overlapping the different portion.. (See Rodriguez paragraphs 25-29, 30-35, 57, 70, 78-81, 88-93)

Embodiments of systems, methods and devices for electronic bill presentment and payment [EBPP] are disclosed by Rodriguez. (See Rodriguez paragraph 25)  Embodiments include receiving one or more instructions from a biller at a remote computer server that further implements an EBPP workflow configuration module and one or more configuration parameters for the biller based on the one or more received instructions. (See Rodriguez paragraph 25)  Embodiments include configuring, dynamically, an EBPP workflow based on the one or more received instructions and provisioned configuration parameters using the EBPP workflow configuration module.  (See Rodriguez paragraph 25)  The configuring of the EBPP workflow includes generating a state machine implementing the EBPP workflow. (See Rodriguez paragraph 25)
	The EBPP workflow configuration module provisions one or more configuration parameters for the biller based on the one or more received instructions where the configuration parameters are a set of features and components within the EBPP module that can be changed, modified, or created to customize the biller’s EBPP solution. (See Rodriguez paragraph 26)  Examples are turning bill presentment on or off, pre-configuring billing models, allowing credit card payments and/or ach payments, allowing recurring payments, uploading custom CSS files to customize the EBPP look and feel, customizing the text on all the EBPP pages, etc. (See Rodriguez paragraph 26) The EBPP workflow configuration module configures dynamically and in real-time a biller EBPP workflow based on the one or more received instructions and provisioned configuration parameters where the biller EBPP workflow includes generating a state machine implementing the biller EBPP workflow. (See Rodriguez paragraph 27)  In other embodiments, the biller EBPP workflow can be customized dynamically and in real-time, for example, the aesthetic appearance, the page ordering and the logical processing of user inputs of bill presentment and/or bill acceptance can also be customized dynamically and in real-time. (See Rodriguez paragraph 28 – user inputs can also dynamically be part of the customized workflow)
	The system used to dynamically execute customized EBPP workflows includes a computer server coupled to one or more customer computing devices and a biller computing device over a computing devices operated by one or more customers of the biller include laptops, desktops, tablets, smartphones – all that have screens [screen of user device, able to be used on different size screens])
	A view state is a state that displays a user interface to a biller or a customer of a biller and is configured by the EBPP system. (See Rodriguez paragraph 40)  A view state is associated with a view that contains one or more view blocks. (See Rodriguez paragraph 40)   Each view block may contain static text, (dynamic) data fields and/or input field. (See Rodriguez paragraph 40).  Alternatively, a view state may be associated with a rendering template that may be a macro function or script executed by a module used to render a customized display to the end user.  (See Rodriguez paragraph 40)  A view may also contain logic scripts (e.g., JavaScript) to validate input fields and to validate a form before submission to the computer server. (See Rodriguez paragraph 40)  Cascading style sheets (CSS) styles may be associated to manipulate the view’s layout and style, such as colors and fonts. (See Rodriguez paragraph 40)  A view state manager manages and sets the views to be displayed on a user interface for a biller or a customer of a biller.  (See Rodriguez paragraph 40)  Further, the view state manager determines which view/page should be displayed based on the custom biller EBPP workflow, the components of the page, the way in which the data model interacts with the view, and displays the view on the user interface for a biller or customer of a biller. (See Rodriguez paragraph 40 – displays on the user interface of customer of a biller according to layout data)
	The view state manager module implements a view state manager which manages and sets the views to be displayed on a user interface for a biller or customer of a biller in accordance to the biller EBPP workflow. (See Rodriguez paragraph 59) Further, the view state manager determines which view page should be displayed based on the custom biller EBPP workflow, the components of the page, the way in which the data model interacts with the view, and displays the view on the user interface for a biller or customer of a biller. (See Rodriguez paragraph 59)  
	The user interface management module may be implemented in conjunction with the view state management module. (See Rodriguez paragraph 63)  The view state manager module may process certain data to generate a view of a page (e.g., of a website or wireless application) and provides such view to the user interface management module. (See Rodriguez paragraph 63)   In turn, the user interface management module communicates the view to a user interface (for a biller or customer of a input data from user interface [user preference data] sent to view state manager to be implemented)
Rodriguez discloses an action state controller that is used to dynamically execute customized EBPP workflows in some embodiments. (See Rodriguez paragraph 77 and Fig. 6)  The state controller assists in implementing a biller EBPP workflow by determining the current action state based on a previous state and the workflow configuration; the state controller may process inputs received from the user interface that includes processing an input request, parsing input data from a user, configuring a data model (e.g., memory representation of data in memory to be displayed to biller or biller customer) and validating input data. (See Rodriguez paragraph 77)  The state controller provides instructions to a sandbox processor to execute one or more business logic scripts mapped to the current action state. (See Rodriguez paragraph 77)  Further, the state controller populates data module based on processing the inputs and the response from the sandbox processor.  (See Rodriguez paragraph 77)  Further, the state controller determines the next state in the state machine and implements the biller EBPP workflow configuration. (See Rodriguez paragraph 77 – user input data from the user interface are implemented into the EBPP workflow configuration)
Figure 7 is a transition state diagram between a browser, state controller and view manager used to dynamically execute customize EBPP workflows in accordance with some embodiments. (See Rodriguez paragraph 78)  A browser is a user interface for a biller or biller customer to receive bill presentment data and provide payment data to render payment for bills and in embodiments may be a wireless device user interface. (See Rodriguez paragraph 78 – user interface, can be on wireless user device for a biller customer)  Management and implementation of the action state processing and state transitions may be performed by an actions state controller. (See Rodriguez paragraph 78)  The view state manager sets up views that may be displayed on a user interface for a biller or biller customer. (See Rodriguez paragraph 78) The view state manager determines the current view stae, loads the view configuration for the current view state, determines what display fields as well as what input form elements should be shown on the user interface and populates the fields accordingly including layout display, input fields, default and biller custom CSS styles and displays view on the user interface to the biller or biller customer. (See Rodriguez paragraph 78)

In an embodiment, the browser (or user interface) receives input from a user (e.g., biller or biller customer) to submit a request, which is forwarded to the state controller to be processed.  (See Rodriguez paragraph 80) If the state controller determines that a next state is a view state, the state controller relinguishes or forwards control in implementing the biller EBPP workflow to the view state manager that sets up the view and causes the view to be displayed on the browser (user interface) (See Rodriguez paragraph 80 – user input from user interface received, updates the view state [in the template – see above]) 
A view layout generated for a custom graphical user interface when dynamically executing custom EBPP workflows is described in Figure 10. (See Rodriguez paragraph 88)  The default components can be used as initially developed or extended. (See Rodriguez paragraph 88)   A view defines a single UI view to be displayed to a user (e.g., biller or biller customer).  (See Rodriguez paragraph 89)  A view may act as a container for other view components and a view block is a view component used to group several other view components together. (See Rodriguez paragraph 89) CSS is used to layout and style the view where CSS defines how view blocks are laid out in the view and with relation to each other and what colors and fonts should be used. (See Rodriguez paragraph 90)  Messages are displayed to the user to convey information or errors that might have occurred during last action state processing. (See Rodriguez paragraph 90 – layout errors in the display)  During rendering the display, the view manager takes the predefined view configuration and lays out the page using very basic HTML within a template JSP and default and custom CSS styles are applied to the page and the page is rendered to the user. (See Rodriguez paragraph 92)   Setting up a custom GUI includes generating pages, associating pages with view states defined in the biller EBPP workflow, defining view blocks, input and display fields, using default components, associating fields with view blocks and ordering the fields and adding validating fields and manipulating the view as well as associating CSS styles with a page to a layout and style view blocks as desired. (See Rodriguez paragraph 93 – customizing the GUI for desired layout)
While Rodriguez discloses templates with elements that are displayed in the screen of a user device which may be a website or a wireless application [thus indicating that size of the screen is a 
Thorpe discloses his invention as to a system for speeding up rendering of and interacting with one or more web pages to accomplish some task using the internet. (See Thorpe Abstract)  The systems described in all embodiments contemplate packaging into single task workflow templates specifications of one or more web pages to process and specification of the specific tags from each web page to search for and extract the information labelled by said tags. (See Thorpe paragraph 23) The systems described in some embodiments also contemplate storage of task workflow templates on one or more template servers on the internet and protocols to download task workflow templates into cell phones and computers. (See Thorpe paragraph 25)
Thorpe discloses that cell phones are limited in their computing power, memory and screen size which makes the use of the Internet through a cell phone to actually accomplish a task very frustrating or impossible because web pages are full of graphics, images, Java scripts, flash animations and other things that take the phone a long time to figure out how to render and actually render on the small screen size of the phone. (See Thorp paragraphs 26, 33 – improper or fails rendering due to screen size [overlap])
	The basic process selects and activates a task and loads the selected task’s workflow template to control processing; request the first web page designated in the task workflow template and load only the HTML or XHTML file of the page; use the task workflow template to search through tags in the structural layer defined in the HTML or XHTML document (or any other document format) to find elements to be displayed and render only the elements selected by the task workflow template. (See Thorpe paragraphs 27-31)
	The task workflow templates limit rendering of content of a web page to only the heart of what the user is interested in on the page – all parts of the page that are not of interest to the user are filtered out by virtue of not being located on the HTML or XHTML document (or whatever other document format is being used) and extracted by the task workflow template.  (See Thorpe paragraph 33 – extracts elements and only renders elements selected by the task workflow template, see also 31)
The limiting of the content which is located, extracted, and rendered speeds up performance when dealing with web pages that are slowed down because of page rendering, especially with the limited screen size causing rendering issues)
	The microbrowser is called a microbrowser because the task workflow template which control it strip out the slow to render parts of a web page which are not essential to accomplishing a specific task per any particular workflow template. (See Thorpe paragraph 33)  The application that uses task workflow templates to filter out non-essential parts of webpages will be referred to “microbrowser” because it strips off non-essential parts of the web pages that are not essential to getting a task done. (See Thorpe paragraph 34 – removing non-essential elements)
	Using a microbrowser with task workflow templates are highly customizable and a user can create any type of task workflow template to do any task requiring as many web pages or other applications as required. (See Thorpe paragraph 35 – user preference data created)  Task workflow templates can be created which both extract information out of web pages and do functions and extract information out of web pages and do functions and extract information from any other application which has an API for which the task workflow template can invoke function calls to accomplish things using that application program. (See Thorpe paragraph 35 – workflow template can extract information to be displayed)
	The microbrowser just uses the task workflow template to process the tags in the HTML document that defines the structure of the web page to strip out just the tags for the parts of the page that are needed to accomplish the task. (See Thorpe paragraph 37)  The rest of the tags that define pointers or paths to graphics, audio files, video files, flash presentations, etc. are not downloaded, thus speeding up the process. (See Thorpe paragraph 37 – removing elements avoids improper rendering)
	More specifically, to accomplish a task defined in a task workflow template, the microbrowser sends on the internet a URL of a web page it needs to accomplish part or all of a task. (See Thorpe paragraph 39)  This causes the web browser to which the URL is directed to send to the microbrowser only the HTML document (a portion of the web page) that defines the structure of the web page.  (See Thorpe paragraph 39)  The structure of the web page is defined by tags of various sorts in the HTML document. (See Thorpe paragraph 39)  An HTML document is comprised of text or Unicode which has been marked up with tags that indicate elements of the page or other necessary declarations. (See Thorpe paragraph 39)  An element is a structural component such as a text paragraph, image or a desired behavior. (See Thorpe paragraph 39)  The HTML page has semantic descriptors of other content of the page called tags where each different type of element such as image, cascading style sheet, flash presentation or script has its own special tag. (See Thorpe paragraph 39)  If the element is not text, then 
	The microbrowser using the task workflow template, knows which tags are specified in the workflow and only extracts those tags – thus only those portions are sent for rendering.  (See Thorpe paragraph 39)  Since most of the web page’s files are stripped out during this process, much less data is sent by the server to the microbrowser.  (See Thorpe paragraph 42 – removes elements)
	Thorpe notes that each task workflow template can be integrated into a single workflow specified by a task workflow template. (See Thorpe paragraph 45)  The microbrowser can maintain a taxonomy of thousands of workflows including financial account management, cell phone bill management, credit card account management, Amazon, etc. (See Thorpe paragraph 45)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the EBPP methods and systems of Rodriguez for customizing workflows with extraction of elements to exclude non-essential elements in order to render the essential parts of a web page on smaller screens in order to speed up performance.

Regarding Claim 10, Rodriguez discloses the following:
A system comprising a content provider computing system configured to:
receive, from a user device, a request for a content item associated with an account of a user; (See Rodriguez paragraphs 25-29, 31-33, 39, 55-57, 67-70 and Fig. 4 – instructions are received from a biller at a remote computer server that implements customized bill present and/or bill EBPP using one or more workflow configuration parameters for the biller based on received instructions)
select, from a template storage and based on the account of the user, a template having a set of elements that are configured to generate a content item; (See Rodriguez paragraphs 25-29,  33-39, 40, 55-57, 77-81, 88-93 and Fig. 2, 10 – a view state is a state that displays a user interface to a biller or a customer of a biller and is configured by the EBPP system; a view state may be associated with a template may be a macro function or script used to render a customized display to an end user and may contain logic scripts and cascading style sheets (CSS) ); the view layout for the custom GUI includes default display templates for account, bill, user data, and navigation menus, default input field templates such as amount due, payment data, credit card, bank account, etc., default input field validators for the front end and server, default pages such as view bills, view bill, make payment where all default components can be used as initially developed or extended [all of the customer data is based on the account of the user]
select, for the set of elements, a content item dataset associated with the content item; (See Rodriguez paragraphs 25-29, 33-40, 55-57, 67-70, 88-93)
generate layout data based on the content item dataset and the selected template; (See Rodriguez paragraphs 33-40, 67-70, 88-93)
send, to the user device, the layout data including computer-executable instructions configured to cause the user device to:  (See Rodriguez paragraphs 25-29, 31-37, 40, 55-59, 103, 138-139, Cl.1)
display, in a screen of the user device, the content item in an application according to the layout data; (See Rodriguez paragraphs 25-29, 31-35, 40, 55-59, 61-63, 67-70, 77-81, 88-93 – view layout displays user interface to a biller or customer of a biller that is configured by the EBPP system)
transmit, to the content provider computing system, user preference data indicating that a size of the screen of the user device is causing a portion of the displayed content item to overlap a different portion of the displayed content item; (See Rodriguez paragraphs 25-29, 31-35, 40,  43-45, 47, 61-63, 77-81, 88-93 - – input data may be received from the user interface (for a biller or customer of a biller) and provide such input data to the view state manager module to be processed; the action state controller may process inputs received from the user interface that includes processing an input request, parsing input data from a user, configuring a data model; configuring a data model and populates data model based on the inputs and then state controller determines next state to implement EBPP workflow configuration)
receive, by the content provider computing system from the user device, the user preference data; and (See Rodriguez paragraphs 61-63, 78-81, 88-93)
update, responsive to receiving the user preference data,  the template in the template storage by removing an element from the template to avoid the displayed content item from overlapping the different portion. (See Rodriguez paragraphs 25-29, 30-35, 57, 70, 78-81, 88-93)
Embodiments of systems, methods and devices for electronic bill presentment and payment [EBPP] are disclosed by Rodriguez. (See Rodriguez paragraph 25)  Embodiments include receiving one or more instructions from a biller at a remote computer server that further implements an EBPP workflow configuration module and one or more configuration parameters for the biller based on the one or more 
	The EBPP workflow configuration module provisions one or more configuration parameters for the biller based on the one or more received instructions where the configuration parameters are a set of features and components within the EBPP module that can be changed, modified, or created to customize the biller’s EBPP solution. (See Rodriguez paragraph 26)  Examples are turning bill presentment on or off, pre-configuring billing models, allowing credit card payments and/or ach payments, allowing recurring payments, uploading custom CSS files to customize the EBPP look and feel, customizing the text on all the EBPP pages, etc. (See Rodriguez paragraph 26) The EBPP workflow configuration module configures dynamically and in real-time a biller EBPP workflow based on the one or more received instructions and provisioned configuration parameters where the biller EBPP workflow includes generating a state machine implementing the biller EBPP workflow. (See Rodriguez paragraph 27)  In other embodiments, the biller EBPP workflow can be customized dynamically and in real-time, for example, the aesthetic appearance, the page ordering and the logical processing of user inputs of bill presentment and/or bill acceptance can also be customized dynamically and in real-time. (See Rodriguez paragraph 28 – user inputs can also dynamically be part of the customized workflow)
	The system used to dynamically execute customized EBPP workflows includes a computer server coupled to one or more customer computing devices and a biller computing device over a communication network. (See Rodriguez paragraph 29 and Fig. 1) The computing devices may be operated by one or more customers of the biller. (See Rodriguez paragraph 29)  Examples of computing devices include laptop computers, desktop computers, tablet computers, smartphones, telephones, point-of-sale devices, etc.) (See Rodriguez paragraph 29 – computing devices operated by one or more customers of the biller include laptops, desktops, tablets, smartphones – all that have screens [screen of user device, able to be used on different size screens])
	A view state is a state that displays a user interface to a biller or a customer of a biller and is configured by the EBPP system. (See Rodriguez paragraph 40)  A view state is associated with a view that contains one or more view blocks. (See Rodriguez paragraph 40)   Each view block may contain static text, (dynamic) data fields and/or input field. (See Rodriguez paragraph 40).  Alternatively, a view state may be associated with a rendering template that may be a macro function or script executed by a displays on the user interface of customer of a biller according to layout data)
	The view state manager module implements a view state manager which manages and sets the views to be displayed on a user interface for a biller or customer of a biller in accordance to the biller EBPP workflow. (See Rodriguez paragraph 59) Further, the view state manager determines which view page should be displayed based on the custom biller EBPP workflow, the components of the page, the way in which the data model interacts with the view, and displays the view on the user interface for a biller or customer of a biller. (See Rodriguez paragraph 59)  
	The user interface management module may be implemented in conjunction with the view state management module. (See Rodriguez paragraph 63)  The view state manager module may process certain data to generate a view of a page (e.g., of a website or wireless application) and provides such view to the user interface management module. (See Rodriguez paragraph 63)   In turn, the user interface management module communicates the view to a user interface (for a biller or customer of a biller) through one of the communication interfaces. (See Rodriguez paragraph 63)  Alternatively, the user interface management module may receive input from the user interface (for a biller or customer of a biller) and provides such input data to the view state manager module to be processed. (See Rodriguez paragraph 63 – input data from user interface [user preference data] sent to view state manager to be implemented)
Rodriguez discloses an action state controller that is used to dynamically execute customized EBPP workflows in some embodiments. (See Rodriguez paragraph 77 and Fig. 6)  The state controller assists in implementing a biller EBPP workflow by determining the current action state based on a previous state and the workflow configuration; the state controller may process inputs received from the user interface that includes processing an input request, parsing input data from a user, configuring a data model (e.g., memory representation of data in memory to be displayed to biller or biller user input data from the user interface are implemented into the EBPP workflow configuration)
Figure 7 is a transition state diagram between a browser, state controller and view manager used to dynamically execute customize EBPP workflows in accordance with some embodiments. (See Rodriguez paragraph 78)  A browser is a user interface for a biller or biller customer to receive bill presentment data and provide payment data to render payment for bills and in embodiments may be a wireless device user interface. (See Rodriguez paragraph 78 – user interface, can be on wireless user device for a biller customer)  Management and implementation of the action state processing and state transitions may be performed by an actions state controller. (See Rodriguez paragraph 78)  The view state manager sets up views that may be displayed on a user interface for a biller or biller customer. (See Rodriguez paragraph 78) The view state manager determines the current view stae, loads the view configuration for the current view state, determines what display fields as well as what input form elements should be shown on the user interface and populates the fields accordingly including layout display, input fields, default and biller custom CSS styles and displays view on the user interface to the biller or biller customer. (See Rodriguez paragraph 78)
The transition diagram shows a sequence of steps that occurs when a user (e.g., biller or biller customer) interacts with or submits a request. (See Rodriguez paragraph 79) A user may be starting a new EBPP workflow or looking at a view associated with a view state in the browser and submits a request to a state controller which performs action state processing and the view state manager sets up the view for the user and displays the view to the browser. (See Rodriguez paragraph 79)
In an embodiment, the browser (or user interface) receives input from a user (e.g., biller or biller customer) to submit a request, which is forwarded to the state controller to be processed.  (See Rodriguez paragraph 80) If the state controller determines that a next state is a view state, the state controller relinguishes or forwards control in implementing the biller EBPP workflow to the view state manager that sets up the view and causes the view to be displayed on the browser (user interface) (See Rodriguez paragraph 80 – user input from user interface received, updates the view state [in the template – see above]) 
layout errors in the display)  During rendering the display, the view manager takes the predefined view configuration and lays out the page using very basic HTML within a template JSP and default and custom CSS styles are applied to the page and the page is rendered to the user. (See Rodriguez paragraph 92)   Setting up a custom GUI includes generating pages, associating pages with view states defined in the biller EBPP workflow, defining view blocks, input and display fields, using default components, associating fields with view blocks and ordering the fields and adding validating fields and manipulating the view as well as associating CSS styles with a page to a layout and style view blocks as desired. (See Rodriguez paragraph 93 – customizing the GUI for desired layout)
While Rodriguez discloses templates with elements that are displayed in the screen of a user device which may be a website or a wireless application [thus indicating that size of the screen is a consideration in layouts] according to layout data and transmitting user preference data as to layouts to correct errors in the view [anticipating overlaps or omissions] or manipulate the data to a desired layout, Rodriguez does not directly disclose that a size of a screen of a user device is causing overlap of content items and removing an element from a template.
Thorpe discloses his invention as to a system for speeding up rendering of and interacting with one or more web pages to accomplish some task using the internet. (See Thorpe Abstract)  The systems described in all embodiments contemplate packaging into single task workflow templates specifications of one or more web pages to process and specification of the specific tags from each web page to search for and extract the information labelled by said tags. (See Thorpe paragraph 23) The systems described in some embodiments also contemplate storage of task workflow templates on one or more template servers on the internet and protocols to download task workflow templates into cell phones and computers. (See Thorpe paragraph 25)
improper or fails rendering due to screen size [overlap])
	The basic process selects and activates a task and loads the selected task’s workflow template to control processing; request the first web page designated in the task workflow template and load only the HTML or XHTML file of the page; use the task workflow template to search through tags in the structural layer defined in the HTML or XHTML document (or any other document format) to find elements to be displayed and render only the elements selected by the task workflow template. (See Thorpe paragraphs 27-31)
	The task workflow templates limit rendering of content of a web page to only the heart of what the user is interested in on the page – all parts of the page that are not of interest to the user are filtered out by virtue of not being located on the HTML or XHTML document (or whatever other document format is being used) and extracted by the task workflow template.  (See Thorpe paragraph 33 – extracts elements and only renders elements selected by the task workflow template, see also 31)
The limiting of the content which is located, extracted, and rendered speeds up performance when dealing with web pages that are slowed down because of page rendering, especially with the limited resources of cell phones in terms of screen size, processor speed and memory limitations. (See Thorpe paragraph 33 – screen size causing rendering issues)
	The microbrowser is called a microbrowser because the task workflow template which control it strip out the slow to render parts of a web page which are not essential to accomplishing a specific task per any particular workflow template. (See Thorpe paragraph 33)  The application that uses task workflow templates to filter out non-essential parts of webpages will be referred to “microbrowser” because it strips off non-essential parts of the web pages that are not essential to getting a task done. (See Thorpe paragraph 34 – removing non-essential elements)
	Using a microbrowser with task workflow templates are highly customizable and a user can create any type of task workflow template to do any task requiring as many web pages or other applications as required. (See Thorpe paragraph 35 – user preference data created)  Task workflow templates can be created which both extract information out of web pages and do functions and extract information out of web pages and do functions and extract information from any other application workflow template can extract information to be displayed)
	The microbrowser just uses the task workflow template to process the tags in the HTML document that defines the structure of the web page to strip out just the tags for the parts of the page that are needed to accomplish the task. (See Thorpe paragraph 37)  The rest of the tags that define pointers or paths to graphics, audio files, video files, flash presentations, etc. are not downloaded, thus speeding up the process. (See Thorpe paragraph 37 – removing elements avoids improper rendering)
	More specifically, to accomplish a task defined in a task workflow template, the microbrowser sends on the internet a URL of a web page it needs to accomplish part or all of a task. (See Thorpe paragraph 39)  This causes the web browser to which the URL is directed to send to the microbrowser only the HTML document (a portion of the web page) that defines the structure of the web page.  (See Thorpe paragraph 39)  The structure of the web page is defined by tags of various sorts in the HTML document. (See Thorpe paragraph 39)  An HTML document is comprised of text or Unicode which has been marked up with tags that indicate elements of the page or other necessary declarations. (See Thorpe paragraph 39)  An element is a structural component such as a text paragraph, image or a desired behavior. (See Thorpe paragraph 39)  The HTML page has semantic descriptors of other content of the page called tags where each different type of element such as image, cascading style sheet, flash presentation or script has its own special tag. (See Thorpe paragraph 39)  If the element is not text, then the tag encloses a pointer or path to the server where the image file, etc. can be found and the location of the tag on the page indicates where that image or flash presentation, etc. is to be rendered on the page. (See Thorpe paragraph 39)
	The microbrowser using the task workflow template, knows which tags are specified in the workflow and only extracts those tags – thus only those portions are sent for rendering.  (See Thorpe paragraph 39)  Since most of the web page’s files are stripped out during this process, much less data is sent by the server to the microbrowser.  (See Thorpe paragraph 42 – removes elements)
	Thorpe notes that each task workflow template can be integrated into a single workflow specified by a task workflow template. (See Thorpe paragraph 45)  The microbrowser can maintain a taxonomy of thousands of workflows including financial account management, cell phone bill management, credit card account management, Amazon, etc. (See Thorpe paragraph 45)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the EBPP methods and systems of Rodriguez for customizing workflows with extraction of 

Regarding Claim 19, this claim recites substantially similar limitations as those recited in Claims 1 and 10 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Rodriguez discloses the following:
A non-transitory computer readable storage medium with computer-executable instructions embodied thereon, wherein the instructions when executed by a processor cause the processor to perform a method comprising: (See Rodriguez paragraphs 24, 103, 138-139, Cl. 1)

Regarding Claims 2 and 11, these substantially similar claims recite the limitations of Claims 1 and 10 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Rodriguez discloses the following: 
wherein selecting the template further comprises:
determining, by the content provider computing system from the template storage, an absence of a user template is associated with the user; and (See Rodriguez paragraph 88)
selecting, by the content provider computing system from the template storage and in response to determining the absence, a default template having a set of elements that are configured to generate a content item, wherein the default template is associated with other users of the content provider computing system. (See Rodriguez paragraphs 88-92)

Regarding Claims 3 and 12, these substantially similar claims recite the limitations of Claims 2 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further Rodriguez discloses the following:
wherein updating the template further comprises:
storing, by the content provider computing system and in the template storage, the updated template as a user template not associated with other users of the content provider computing system. (See Rodriguez paragraphs 30-35, 70, 92-93 – each biller configured to its own preferences)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rodriguez discloses the following:
further comprising:
receiving, by the content provider computing system and from the user device, a second request for the content item associated with the account of the user; (See Rodriguez paragraphs 25-29, 31-33, 39, 55-57, 67-70 and Fig. 4 – instructions are received from a biller at a remote computer server that implements customized bill present and/or bill EBPP using one or more workflow configuration parameters for the biller based on received instructions)
generating, by the content provider computing system, new layout data based on the content item dataset and the updated template; and (See Rodriguez paragraphs 33-40, 57, 67-70, 88-93)
sending, by the content provider computing system, the new layout data to the user device, the new layout data including second computer-executable instructions configured to cause the user device to display the content item according to the new layout data. (See Rodriguez paragraphs 25-29, 31-37, 40, 55-59, 61-63, 67-70, 88-93, 103, 138-139 – view state/layout displays user interface to a biller or customer of a biller that is configured by the EBPP system)

Regarding Claims 6 and 15, these substantially similar claims recite the limitations of Claims 1 and 10 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Rodriguez discloses the following:
wherein selecting the template further comprises:
extracting, by the content provider system, an attribute from the selected template;   (See Rodriguez paragraphs 34-35, 40, 51)

Regarding Claims 8 and 17, these substantially similar claims recite the limitations Claim 1 and 10 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further Rodriguez discloses the following:
wherein the computer-executable instructions of the layout data are further configured to cause the user device to: (See Rodriguez paragraphs 25-29, 31-37, 40, 55-59, 103, 138-139)
intercept, a command to modify a display setting of the application, wherein the display setting comprises at least one of a font size, a scroll bar position and a language type. (See Rodriguez paragraphs 40, 88-93)

Regarding Claims 9 and 18, these substantially similar claims recite the limitations Claims 1 and 10 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Rodriguez in view of Thorpe discloses the following:
wherein the computer-executable instructions of the layout data are further configured to cause the user device to: (See Rodriguez paragraphs 25-29, 31-37, 40, 55-59, 103, 138-139)
parsing, the displayed content item into tokens based on one or more delimiters; 
identify, tags indicating display settings; and 
generate, the user preference data based on the display tags.
Rodriguez discloses systems, methods and devices for EBPP that includes receiving one or more instructions from a biller at a remote computer server that implements an EBPP workflow configuration module and provisions one or more configuration parameters for the biller based on one or more received instructions. (See Rodriguez Abstract)
While Rodriguez discloses that the user data may be parsed and part of the process to validate any input data from the user, it does not fully disclose the limitations of Claims 9 and 18.
	Thorpe discloses his invention as to a system for speeding up rendering of and interacting with one or more web pages to accomplish some task using the internet. (See Thorpe Abstract)  The systems described in all embodiments contemplate packaging into single task workflow templates specifications of one or more web pages to process and specification of the specific tags from each web page to search for and extract the information labelled by said tags. (See Thorpe paragraph 23)
The systems described in some embodiments also contemplate storage of task workflow templates on one or more template servers on the internet and protocols to download task workflow templates into cell phones and computers. (See Thorpe paragraph 25)
	The basic process selects and activates a task and loads the selected task’s workflow template to control processing; request the first web page designated in the task workflow template and load only the HTML or XHTML file of the page; use the task workflow template to search through tags in the structural layer defined in the HTML or XHTML document (or any other document format) to find elements to be displayed and render only the elements selected by the task workflow template. (See Thorpe paragraphs 27-31)

	Thorpe notes that each task workflow template can be integrated into a single workflow specified by a task workflow template. (See Thorpe paragraph 45)  The microbrowser can maintain a taxonomy of thousands of workflows including financial account management, cell phone bill management, credit card account management, Amazon, etc. (See Thorpe paragraph 45)
	In an example, Thorpe discloses processing several web pages to get stock quotes where tasks are encoded in task workflow templates and encapsulate all of the steps of an activity into a single concise workflow. (See Thorpe paragraphs 90-92)  Data from a step’s HTML or XHTML document is extracted and displayed in one or more modules for the step and each step has one or more items associated with it. (See Thorpe paragraphs 93-94) Modules and items both have optional locators which are parsers that take instructions on how to parse through the HTML or XHTML document for the step and extract results and can search through an HTML or XHTML document by tags defined in the task workflow template, by search string, by regular expressions, etc. and new or additional custom locators can be plugged into task workflow templates. (See Thorpe paragraph 93-95 – tags defined user input displayed)  Form modules have FormActions associated with them that define how to convert form data into a submission to a web site for the next step in the task. (See Thorpe paragraph 96)  A FormSubstitution Action dynamically produces a URL for submission to the web site by substituting token into a template with values from the Form Module’s Form Elements is defined. (See Thorpe paragraphs 95-96, 168 – parse based on one or more delimiters, the content item into tokens)
	Thorpe further discloses that the microbrowser saves user preferences at each step that automates and expedites task completion. (See Thorpe paragraphs 140-141)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the EBPP methods and systems of Rodriguez for customizing workflows with the addition of parsing content items into tokens and identifying tags indicating display settings and generating user preferences based on the display tags as taught by Thorpe in order to speed up performance.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered and they are persuasive in part as fully disclosed below.

Regarding the Specification Amendment:
	Applicant filed a specification amendment to overcome some of the drawing objections.  This amendment has not been accepted.  As noted in the Advisory Action, there is an issue with the designation of which paragraphs to replace and where to replace them.  Further, the numbering of the subsequent paragraphs after the paragraph Applicant intends to add to the specification will also need to be amended.

Regarding the 101 Rejection:
The 101 Rejection has been updated to reflect the amended claim language.   All of the limitations of the claims were analyzed as part of the 101 considerations.  Applicant’s 101 arguments are predicated on the newly added language in the independent claims which has been fully addressed in the rejection in chief. Even as amended, these claims are grouped as certain methods of organizing human activity.
Applicant argues that the claims are performed by a computing device and thus cannot be a mental process.  First, Examiner points Applicant to the October 2019 SME Update at page 8 which clearly indicates that a claim that requires a computer may still recite a mental process. Secondly, Examiner noted that the claims describe commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity – Examiner did not assert that the claim was a mental process.  This argument is not persuasive.
	Applicant, while not necessarily conceding that the claims are abstract, further argues that the claims, as currently amended, present a particular way to achieve a desired outcome, alleging that the problem is rooted in determining a viewing layout of a content item, such that delivery of the content item to the user consumes the least amount of resources and referring to their specification at paragraph 17.  Presumably this is referring to paragraph 18 of the specification as submitted, which recites, in part that “[c]onsequently, conventional EPBB systems require customers to spend more time formatting and viewing their bill online, further consuming more network resources and burdening an already congested network.”  (See Applicant Specification paragraph 18)   The invention thus is not by some technological advance consuming less resources, rather Applicant discloses that users spend more time looking at a bill online if their formatting preferences are not saved and used.   This is not an improvement to the computer itself or a technological advancement, this is saving a viewing preference that a user specifies.  This argument is not persuasive.  The claims are not eligible under Step 2A.

These claims are not subject matter patent eligible.

Regarding the Claim Objections:
	The previous objections have been resolved, however Claim 11 (which had the same issue as Claim 2) is objected to for the same reason as previously recited.

Regarding the Claim Interpretation:
	This section has been revised to reflect the amendments made, as fully disclosed above.

Regarding the 112 Rejections:
	Examiner thanks Applicant for the amendments made to address the 112 problems in the claim set.   The rejection has been withdrawn

Regarding the 102 Rejection:
	The amendments have necessitated more disclosure from the primary reference as well as application of Thorp as to the independent claims.  The 102 rejection is withdrawn and a 103 rejection has been applied as fully disclosed in the rejection in chief.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        
February 13, 2021